Opinion by
William W. Porter, J.,
The ground upon which the appellants asked the auditor to set aside the judgment given by Bossart to Keepers was that it was given by the former shortly before an assignment for the *102benefit of creditors and for a grossly inadequate consideration and with intent to defraud creditors.
The question was raised primarily upon a rule to dissolve certain attachments issued by creditors of Bossart under the act of 1869. Identically the same evidence was before the commissioner on that hearing as is now before us. The commissioner found no ground for the attachments and they were dissolved by the court who reviewed the commissioner’s finding.
A different creditor, on the same evidence, attacks the judgment again on the distribution of the fund brought into court on the account of the assignee for the benefit of creditors. The auditor, following the finding theretofore made, again holds the evidence insufficient to overturn the Keepers judgment on the ground of fraud. Exceptions were filed in the court below. In the opinion filed, the court say: “ This inquiry was made by the court in those attachment proceedings and resulted in a dissolving of the attachments. The same evidence that was taken on that inquiry was submitted to the auditor here to induce him to conclude that the allegation of fraud is true notwithstanding the former determination of the court. This he declined to do, and accepted the evidence as establishing what it had theretofore been determined that it did establish.
“Without resting the determination of the exceptions on the former action of the court, but considering the whole matter de novo in the testimony, we think the conclusion reached by the auditor was correct.
“ While a grossly inadequate price is evidence of fraud, yet if the parties, though mistakenly, believe that the price is a fair one their act is not fraudulent. But taking the facts as shown in this case, you would be unable to say with certainty that they were even mistaken as to the value of the thing for which the judgment was given.”
It will be seen that the question is almost wholly one of fact. This question has been determined by a commissioner, by an auditor and by two judges of the court of common pleas. We are loath to disturb findings of fact by the court below in any event. In the present case the subject has been considered with unusual frequency and care. We have read every word of the testimony. Tins has not led to any doubt of the correctness of the conclusion reached by the court below.
*103Great inadequacy oí price whether the transaction be purchase or sale is an element entitled to weight when the question for determination is one of fraud but who can determine with accuracy the value of an interest in a business having for its purpose the sale of a medicament whose merits or alleged merits have been widely advertised ? This court is not prepared to hold the price paid for the interest in the business by Bossart to be so inadequate as to stamp the transaction with fraud.
The judgment of the court below is therefore affirmed.